




























AGREEMENT
REGARDING A LOAN APPROVAL


The following Loan Agreement is concluded between
                    
RefuSol GmbH
Uracher Straße 91
D-72555 Metzingen


hereinafter referred to as “Borrower” - and


Commerzbank Aktiengesellschaft
Filiale Reutlingen
Unter den Linden 1
D-72762 Reutlingen


hereinafter referred to as “Bank” -






--------------------------------------------------------------------------------




1. Amount and Term of the Loan


1.1 Until further notice and under the joint liability of REFU Elektronik GmbH,
Marktstr. 185, 72793 Pfullingen the bank provides a loan to the amount of €
8,000,000.00 (in words: eight million 00/100 Euros).


2. Utilization


2.1 The loan may optionally be utilized by the Borrower as follows:
•as an overdraft loan in Euros
•as a money market loan in Euros
•for sureties in Euros
•guarantees


Respective total utilization may not exceed the amount of the granted loan. The
Borrower himself will ensure that the granted loan is not exceeded.


2.2 Money market loans will be granted by separate agreement with possible terms
from 1 day to 364 days. The Bank shall only grant money market loans in Euros if
the nominal amount of the individual money market loan reaches or exceeds the
subsequently displayed minimum amounts:


•at least EUR 1,000,000.00 for terms of 1 day or longer.
•at least EUR 250,000.00 for terms of 1 month or longer.
•at least 100,000.00 for terms of 3 months or longer.


3. Interest and Charges


3.1 Overdraft loan


3.1.1 Overdraft loan in Euros


Respective utilization for current accounts (overdraft loan) in Euros shall
currently be subject to interest of 5.32 % p.a. until further notice.


3.2 Guarantees


3.2.1 Guarantees in Euros


The Bank is currently and until further notice calculating a guarantee provision
of 1.5 % p.a. on the nominal amount of the surety, but at least EUR 40.00 per
surety per annual part thereof. The Bank further charges an amendment fee per
surety to the amount of EUR 25.00 each.


3.3 Interest and Charges for other Forms of Withdrawal


Interest and charges for other forms of withdrawal listed individually under
Item no. 2.1 and permissible in accordance with the Loan Agreement shall be
agreed upon on an individual basis. If an agreement of this nature does not
materialize, the Bank shall not be obligated to grant the form of withdrawal
requested by the Borrower.


3.4 Credit commission


From the start of the contract term, the Bank shall charge the Borrower credit
commission to the amount of 0.5 % p.a on the total loan amount. The credit
commission is payable monthly in arrears on the last day of every calendar
month.


4. Legal Validity


If any of the provisions, either in whole or in part, of the Loan Agreement is
or becomes invalid or unenforceable, this shall not serve to invalidate the
remaining provisions thereof.




--------------------------------------------------------------------------------






5. Special Agreements


5.1 Financial Covenants


The Borrower shall obligate to comply with the following financial covenants in
the Borrower's annual financial statement during the term of this Loan
Agreement:


Minimum own equity share


The equity share shall amount to at least 25% of the balance sheet total from as
the 2011 annual financial statement.


The calculation of the aforementioned key figures follows in accordance with
this Loan Agreement's Appendix “Calculation scheme of Financial Covenants”,
which is a significant component of his Loan Agreement.


The basis for calculation shall be the Borrower's certifiably audited annual
financial statement for the respective financial year performed with the
identical accounting and evaluation method used during the previous year.


The Borrower shall submit and confirm in writing annual proof of compliance to
the aforementioned key figures to the Bank in the form of audited annual
financial statements. The documents concerned shall be submitted to the Bank
unsolicited and immediately after their compilation but no later than September
30, and they must be compiled with the same accounting and evaluation method.


5.2. Other Covenants


For the duration of this Loan Agreement, the Borrower shall obligate


•
to inform the Bank of any closures of loan agreements with other credit
institutions or similar obligations, including the assumption of guarantees or
similar obligations, as well as of any refinancing measures on the capital
market.

•
to inform the Bank immediately of any reductions or cancellations of his
existing credit lines with other credit institutions and/or insurance companies.
This also applies to credit lines approved to the Borrowers by other credit
institutions and/or insurance companies after closure of this Loan Agreement and
subsequently cancelled during the term of this Loan Agreement.

•
not to place the Bank in an inferior position than that of other lenders with
loans of comparable maturities with regard to the provision of securities
(collateral) and the agreement of other loan conditions (in particular the
compliance or maintenance of certain economic or financial circumstances and/or
key figures. Should the Borrower provide other lenders with sureties which would
place these in superior position to the Bank, he will previously or
simultaneously allow the Bank to participate in these sureties with the same
ranking or provide the Bank with equal sureties. In the event of debt
rescheduling of short-term unsecured loans into longer term secured loans, the
Borrower shall offer the Bank advance debt rescheduling for its loans against
appropriate security. If the Borrower seeks to agree on financial covenants with
other credit institutions, which would place these in superior position to the
bank, he shall offer the Bank a supplementary agreement which will place the
Bank in the same favorable position as the other credit institutions with regard
to the financial covenants.



5.3 In the event that the Borrower does not comply with the aforementioned
obligations and/or if the aforementioned agreed key figures are not achieved or
compliance to key figures is not or not promptly confirmed by submitting the
respective documents, the Bank shall set a period for remedy of this breach of
obligation, if such remedy is possible within 30 days according to the ordinary
course of business. If a period for remedy has not been set or if the period has
unsuccessfully expired, the Bank is initially entitled to demand from the
Borrower the provision of banking collateral to secure the amounts accruing to
the Bank under this Loan Agreement. Other rights to which the Bank is entitled
according to this contract, other agreements or according to its General Terms
and Conditions, remain unaffected.


5.4 Other documentation


5.4.1 The Borrower obligates to provide the Bank with the following documents:
•
quarterly figures for the entire corporate group of the private foundation,
PRETTL Privatstiftung, in Salzburg, primarily as at December 31st, 2010, to be
submitted by February 15th, 2011.

•
Annual financial statements from all of the Prettl Foundation group's operating
companies must be submitted to us after completion but no later than nine months
after end of the respective financial year





--------------------------------------------------------------------------------






6. Loan Commitment of the Bank


The Bank is bound to the proposal submitted in this Contract until March 1st,
2011.


7. Validity of the Special Loan Conditions, the General Terms& Conditions and
the conditions pertaining to the Bank's Guarantee Business


A significant component of this Contract and its associated separate contracts
and individual transactions are the attached Special Loan Conditions. The
General Terms and Conditions and the conditions for the Bank's guarantee
business, also attached to this Contract, shall apply where applicable.


8. Clarification of the Economic Beneficiary


ý Regarding the acceptance of the loan, the Borrower is acting in his own
economic interest and not upon the initiative of a third party.


¨ Regarding the acceptance of the loan, the Borrower is acting upon the
initiative of a third party.


Name and address of the person/company initiating the acceptance of the loan:


_______________________________________________________________________________


The Borrower must mark the appropriate option. The Borrower obligates to
immediately inform the Bank of any changes in this information arising during
the term of this Loan Agreement.


Reutlingen, February 1, 2011
 
/s/ Commerzbank Aktiengesellschaft - Filiale Reutlingen
(Place, Date)
 
(Name/Stamp and signature of bank)
 
 
 
Metzingen, February 8, 2011
 
/s/ Refusol GmbH
(Place, Date)
 
(Name/Stamp and signature of borrower)



Cumulative Assumption of Debt


REFU Elektronik GmbH hereby assumes the obligations of the Borrower contained in
the aforementioned Loan Agreement by way of cumulative assumption of debt and,
together with the Borrower, is liable in accordance with § 421 of the BGB
(German Civil Code) for all current and future claims against the Borrower to
which the Bank is entitled on the basis of the aforementioned Loan Agreement,
including overdraft of the approved loan amount by up to 20%. However, this does
not justify the Borrower's entitlement to the tolerance/concession of respective
overdraft of the approved loan.




 
 
(Place, Date)
 
RefuElektronic, GmbH
 
 
Marktstr. 185 - 72793 Pfullingen
 
 
(Address of 1st jointly liable party)









--------------------------------------------------------------------------------




Special Loan Conditions pertaining to the Loan Agreement between COMMERZBANK
Aktiengesellschaft, Filiale Reutlinen and RefuSol GmbH dated February 1st, 2011


Special Loan Conditions pertaining to the Loan Agreement (Loan)


1.     Conclusion of contract


Once signed by the Bank, the Loan Agreement shall only come into effect upon the
Bank's receipt of the original agreement legally signed by the Borrower.


2.     Joint Liability of the Borrowers


Unless agreed otherwise in the Loan Agreement, multiple Borrowers shall be
liable as joint debtors in accordance with § 421 of the BGB.


3.     Payment conditions


Unless agreed otherwise in the Loan Agreement, the Borrower may claim the loan
amount if the Loan Agreement has become effective, if no reasons for
cancellation apply and, in the event of any agreed provision of guarantees, if
these guarantees have been effectively provided and can no longer be revoked.


4.     Withdrawal of the loan


4.1     The withdrawal amount


The amount of the respective total withdrawal may not exceed that of the granted
loan.


4.2     Withdrawal through money market loans


Money market loans are paid out upon availability of any agreed payment
prerequisites, two banking days after closure of the respective conditional
agreement, and must be paid back at the end of their maturity, plus any due
interest, in the currency in which they were utilized. A banking day is any day
(with the exception of Saturday and Sunday), on which commercial banks are open
to the public in Frankfurt/Main and Reutlingen.


4.3     Withdrawal on the basis of guarantees


As far as the Borrower can also take up the agreed loan through the assumption
of guarantees on the part of the Bank in terms of the Loan Agreement, the Bank
reserves the right to reject the assumption of a guarantee in individual cases
on the basis of the Bank's risk arising from the wording and/or the person of
the beneficiary and/or the underlying transaction. The conditions for the Bank's
guarantee business in their current version apply as well.


5.     Interest and Charges


5.1     Current account loans in Euros


Interest is due monthly in arrears on the last day of every calendar month.


Interest for withdrawals in Euros are charged on the basis of the German
interest rate method at 360/360 interest days per annum, unless agreed upon
otherwise.


The Bank shall provide the Borrower with a final interest balance within the
scope of the current account balance on a monthly basis.


5.1.1     Current account loans in Euros


If the last published average monthly rate for the three-month EURIBOR interest
rate increases in comparison to the average monthly rate determined during the
previous month of the last interest rate adjustment or agreed interest rate by
more than 0.25 percentage points, the Bank shall be entitled, at its reasonable
discretion (§ 315 BGB), to increase the contractual interest rate by a maximum
of 0.10 percentage points over and above the adjusted average monthly




--------------------------------------------------------------------------------




rate. The Bank shall reduce the contractual interest rate at its reasonable
discretion, if the average monthly rate for the three-month EURIBOR rate is
reduced by more than 0.25 percentage points. The Bank shall exercise its
discretion in the same manner with regard to increases and reduction in interest
rates. Factors such as changes in your credit default risk, the Bank's rating as
well as internal cost calculations shall not be considered during the exercise
of discretion.


Interest shall be adjusted immediately after publication of the aforementioned
changes in the average monthly rate by means of a corresponding statement to the
Borrower. Notification of interest rate changes may also take the form of a
print-out on the bank statement of the account via which the loan is utilized.


In the event of an increase in interest rates, the Borrower may, unless
otherwise agreed, cancel the loan with immediate effect within six weeks after
publication of the change. If the Borrower does cancel the loan, the increased
contractual interest rate shall not form the basis for the cancelled loan. the
Bank shall grant the Borrower an appropriate period for settlement of the loan.


5.2     Assumption of guarantees


Unless agreed otherwise in the Loan Agreement, commission is payable monthly in
arrears on the last day of every month.
If this is based on a percentage commission, it will be calculated on the basis
of the international interest rate method at calendar days/360 interest days per
annum.


5.3     Money market loans in Euros


5.3.1     Calculation and maturity of interest


Interest for withdrawals in Euros is calculated on the basis of the
international interest rate method at calendar days/360 interest days per annum.
Interest is payable at the end of the respective period.


5.4     Debit authorization


The Bank is entitled to debit one of the Borrower's current accounts with
interest and charges payable in accordance with these Special Loan Conditions.


6.     Repayment/Exemption from obligations


6.1
During the period of the Loan Agreement, current account withdrawals may be
repaid at any stage. Other forms of withdrawal may only be repaid at the end of
their respective terms or in accordance with the special conditions applicable
to them.



6.2
At the end of the Loan Agreement's term (irrespective of whether due to the
passage of time or cancellation), all outstanding withdrawals must be repaid in
one sum. If a fixed terms has been agreed for money market loans, these loans
shall be repayable at the end of the agreed period.



6.3
If the Bank has provided guarantees on the Borrower's order, the Borrower shall
exempt the Bank of obligations from any continued guarantees upon maturity of
the Loan Agreement (irrespective of whether due to the passage of time or
cancellation). Until such exemption the Borrower is obligated to pay the
continued guarantees in cash to the value of the nominal amount and to pledge
the respective contribution in the Bank's favor.



7.     Disclosure of financial circumstances/Exemption from banking secrecy


7.1     Disclosure of the Borrower's financial circumstances


The Borrower is obligated to keep the Bank informed of his financial
circumstances and those of any affiliated companies in timely manner and to
provide the Bank immediately (but no later than nine months after the end of the
respective business year) and without special request with his annual financial
statements, progress reports and consolidated/group financial statements (if
these are compiled or are as yet to be compiled). After completion, these shall
be confirmed by the legally valid signature of a certified auditor or provided
with the certification of a tax adviser. If the annual financial statement must
be audited in accordance with legal requirements or is subjected to voluntary
auditing, the Borrower is obligated to further provide the Bank with any
documentation required in




--------------------------------------------------------------------------------




accordance with § 18 KWG and other regulatory provisions.


The Borrower is further obligated to also provide the Bank with the respective
auditing report of his annual auditor together with the aforementioned
documents, if this report has to be compiled on the basis of legal requirements
or is subject to voluntary compilation.


The Bank is entitled to inform the jointly liable party of the loan accounts'
balances.


7.2     Disclosure of the Financial Circumstances of Warrantors, Guarantors and
Jointly Liable Parties


7.2.1     Warrantor/Guarantor/Jointly Liable Party (if these are legal entities
or a trading company


The Borrower is obligated to keep the Bank informed of the financial
circumstances of the warrantor/guarantor and/or jointly liable party in timely
manner and to provide the Bank with respective annual financial statements,
progress reports and consolidated/group financial statements (if these are
compiled or are as yet to be compiled). After completion, these shall be
immediately (but no later than nine months after the end of the respective
business year of the warrantor/guarantor and/or jointly liable party) confirmed
by legally valid signature and in the form specified under the aforementioned
item 7.1 (confirmed by a certified auditor, certification of a tax advisor,
attestation by a certified accountant).


The Borrower is further obligated to also provide the Bank with the warrantor's
documents required in accordance with § 18 KWG and other regulatory provisions.
This does not apply if the Federal Republic of Germany, a federal state, a
regional administrative body, a commune, a guarantee or investment bank or the
Kreditanstalt für Wiederaufbau (KfW) [Reconstruction and Loan Corporation] has
assumed a deficiency guarantee.


8.     Transfer clause


8.1
The Bank shall not sell, cede, pledge or otherwise transfer its claims from a
Loan Agreement, including its claims from the individual translations closed in
the Loan Agreement under the conditions specified in paragraph (2) to one or
several third parties. Express reference is made to the regulations in paragraph
(4) and (5).



8.2     The following prerequisites shall apply during the term of the loan:


8.2.1
The Borrower's financial circumstances or the intrinsic value of an assumed
surety for the Loan Agreement does not undergo significant deterioration or does
not threaten to undergo significant deterioration, which would jeopardize the
repayment of the loan even with the utilization of the surety.



8.2.2
All interest rates, commissions and processing charges agreed under this Loan
Agreement, including those individual business transactions completed under the
Loan Agreement, shall be paid on the respective due dates.



8.2.3
Withdrawals from a current account in terms of the Loan Agreement, including the
utilization arising from the individual business transactions carried out within
the agreed loan may not exceed the amount specified in the Loan Agreement and
shall be repaid in accordance with the agreements.



8.3
The Bank ensures the Borrower under the aforementioned prerequisites, that it
shall not invoke the legal invalidity of the aforementioned prohibition of
assignment.



8.4.
In deviation of the aforementioned regulations, the Bank is entitled to cede its
complete or partial claims from this loan to the Deutsche Bundesbank [German
Central Bank] or to development banks for purposes of equity relief, refinancing
or risk diversification. In this respect, the Borrower exempts the Bank from
banking secrecy. Development banks are national or international credit
institutions, which have provided the Bank with credit funds for the allocation
of loans to the Bank's customers for the development of customer investment
plans. The development banks specifically include the Kreditanstalt für
Wiederaufbau (KfW), the European Investment Bank (EIB), LfA Förderbank Bavaria,
the Landeskreditbank Baden-Württemberg (L-Bank) and the NRW Bank. In the event
of cessation to the Deutsche Bundesbank, the Borrower shall provide the Deutsche
Bundesbank with his annual financial statements and/or with voluntary
self-disclosure.



8.5
The Bank is further entitled to transfer the total or partial economic risk of
the loan (e.g. through credit derivatives or within the scope of Asset-Backed
Security Transactions) in anonymized form to a purchaser. The Bank is entitled
to





--------------------------------------------------------------------------------




forward any information required in this regard to the Purchaser as well as to
persons involved in the transfer process for technical or legal reasons, e.g.
rating agencies or auditors. Insofar, the Borrower shall also exempt the Bank
from banking secrecy.


9.     Termination for cause


The Bank is entitled to terminate without notice the Loan Agreement as well as
individually agreed transactions contained therein for good cause, if the
Borrower does not fulfill his contractual obligation to comply with covenants or
to provide documentation on his or the economic circumstances of warrantors,
guarantors, jointly liable parties, even after unsuccessful expiry of an
adequate grace period for remedy or after unsuccessful warning. Other
termination rights to which the Bank is entitled in accordance with the
specifications under item 19 paragraph 3 of its General Terms and Conditions and
legal provisions (§§ 314, Para 1 BGB) shall remain unaffected.


10.     Statute of limitation


Unless pertaining to claims for damages, the Bank's claims from this Loan
Agreement only expire after five years. The term begins with the completion of
the year in which the claim has become due.


11.     Legal validity


If individual provisions contained in this Special Loan Agreement are or become
invalid or not feasible, in whole or in part, such invalidity shall not affect
the remaining provisions.






--------------------------------------------------------------------------------




Appendix pertaining to Item 5 of the Loan Agreement between Commerzbank
Aktiengesellschaft Filiale Reutlingen and RefuSol GmbH dated February 1st, 2011.


“Calculation scheme for Financial Covenants”


1. Equity (nominal)


Equity is calculated as follows on the basis of the Borrower's annual financial
statements dated _______________________ (data in TEUR):


Share capital / Capital stock /Limited liability capital / Subscribed capital /
Business assets
+ Capital reserve
+ Legal reserve
+ Reserve for treasury stock
+ Statutory reserves
+ (other) retained income
Profit carried forward
Loss carried forward
Annual net profit
Annual deficit
Release of reserves
Allocation to reserves
Distribution of the annual deficit
Other distributions / profit distributions
+ Net profit (total resulting from profit or loss carried forward + annual net
profit ./. annual deficit + release of reserves ./. allocation of reserves +
distribution of the annual deficit ./. distribution/profit distribution)


./.Net loss (total resulting from profit or loss carried forward + annual net
profit ./. annual deficit + release of reserves ./. allocation of reserves +
distribution of the annual deficit ./. distribution/profit distribution)


+ Shares of minority shareholders (consolidated balance sheet)
+ Silent partner capital
+ Participation-rights capital
+ Secondary interest bearing liabilities > 1 year
+ Secondary loans and financial liabilities < 1 year
+ 50% of the stated special reserves with an equity portion
+ Current liabilities to associates (residual maturity > 5 years)
+ Liabilities for which the bank was provided with a declaration of loan
retention and/or equity maintenance
+ Other liabilities to associates and associated companies (residual maturity >
5 years)
./. Non-assessable claims (*)
Loans / Receivables from associates and their relatives (*)
Shareholder loss share accounts (*)
Deferred clearing accounts of shareholders (*)
Payment obligations of personally liable shareholders (*)
Calls for funds (from limited company)(*)
Doubtful receivables from delivery and service of associated companies (*)
./. Other adjustment items (*)
./. Outstanding contributions (*)
./. Own shares (*)
./. Deficit not covered by equity (*)
./. Start-up and business-expansion expenses (*)
./. Delimitation items for deferred taxes (*)
./. Goodwill (*)
./. Special operating assets (*)
= Equity total                    (* Adjustment item)






--------------------------------------------------------------------------------




2) Adjustment of the balance sheet total


Balance sheet total
./. Total of adjustment items
./. Payments received (always considered as liabilities) > 1 year
./. Payments received (always considered as liabilities) < 1 year


= Adjustment of the balance sheet total


= Equity ratio in % (equity total/adjustment of balance sheet total *100)






CONDITIONS FOR GUARANTEE BUSINESS


Risk warning for guarantees “on first demand”:
In the event of a guarantee “on first demand”, the Bank has to pay as soon as
the beneficiary demands this from the bank in terms of the guarantee's
conditions. The Bank may only reject the demand for payment when the objection
of the abuse of rights is ascertainable and this only when the claim is
obviously verifiable, i.e. recognizable to everyone, unlawful or “conclusive”,
i.e. verifiable through documentation. The Bank will therefore also debit the
client's account even though the client may consider the beneficiary's demand
for payment to be wrongful, but an unlawful demand cannot be verified or is
inconclusive.
The client may only assert any pleas or objections from the underlying
transaction after payment by the bank and only immediately to the beneficiary.
The client therefore bears the risk that the beneficiary may not or no longer be
able to repay the unlawfully acquired amount.
Upon assignment of the customer (“Client”), Commerzbank Aktiengesellschaft
(“Bank”) shall issue guarantees and Standby Letters of Credit on the basis of
“first demand” and other sureties (uniformly specified as “Guarantees”
hereinafter) in favor of a third party (“Beneficiary”) under the following
conditions:
1. Direct and Indirect Guarantee


In accordance with the Client's instructions, the Bank issues the Guarantee
internally (“direct guarantee”) or it assigns another bank (“Second Bank”) with
the issue of the Guarantee (“indirect guarantee”) under its corresponding
liability ("Counter-Guarantee"). In the absence of the Client's instruction, the
Bank may issue an indirect guarantee if it deems this necessary under the
circumstances with consideration to the Client's interests.


2. Entry, Charges and Repayment of Expenses


The Bank will debit the Client with the guarantee amount on the guarantee
account, as soon as it has handed over or dispatched the guarantee or has
assigned the Second Bank with the issue of the guarantee. From this point in
time the Bank periodically charges the Client - apart from expenses - guarantee
commission as well as charges for the creation, modification or other processing
of the guarantee.


The Client obligates to repay the Bank all expenses incurred in connection with
the execution of his guarantee order, including national and international
judicial and extra-judicial proceedings and which the Bank may deems as required
under the circumstances. This obligation for reimbursement also includes
expenditures after termination of a guarantee, especially if a payment
obligation pertaining to the guarantee still avails or is ordered by a decision,
enforceable in the country where it was rendered.


3. Document inspection


The Bank will carefully inspect payment claims, declarations and all documents
required for a guarantee and which need to be submitted in this regard with
regard to whether their external presentation seems to comply with the terms of
the guarantee without contradiction. If the documents are not received in
original form but rather via authenticated or encrypted teletransmission (e.g.
SWIFT message, encrypted telex), the Bank may treat them as originals.








--------------------------------------------------------------------------------




4. Notification of the Client


The Bank shall notify the Client immediately about the receipt of demand for
payment.


5. Payment of the Guarantee


The Bank is obligated to pay when it has received the beneficiary's or the
Second Bank's demand for payment in compliance with the conditions of its
guarantee before its expiry.


The Bank may only refuse payment for guarantees payable “on first demand” when
the objection of the abuse of rights is ascertainable. The contracting party of
the guarantee can only assert any other objections and pleas from the underlying
transaction in a recovery process (refer to aforementioned Risk Warning for
guarantees “on first demand”).


For guarantees not payable” on first demand” however, the Bank will take into
consideration all permissible pleas or objections with credible written
assurance within an appropriate period.


The Bank may also issue payment for an expired guarantee if the guarantee is
still subject to payment obligation or payment is ordered by a decision,
enforceable in the country where it was rendered.








--------------------------------------------------------------------------------




General Business Conditions
(As of May 19th, 2010)
I. Basic rules governing the relationship between the Customer and the Bank
 
(3) Prerequisites for the disclosure of banking affairs
1. Scope of application and amendments of these General Business Conditions and
the special conditions for particular business relations
 
The Bank shall be entitled to disclose banking affairs concerning legal entities
and on business persons registered in the Commercial Register, provided that the
inquiry relates to their business activities. The Bank shall not, however,
disclose any information if it has received instructions to the contrary from
the Customer. Details of banking affairs concerning other persons, in particular
private Customers and associations, shall be disclosed by the Bank only if such
persons have expressly agreed thereto, either generally or in an individual
case. Details of banking affairs are disclosed only if the requesting party has
substantiated its justified interest in the information requested and there is
no reason to assume that the disclosure of such information would be contrary to
the Customer's legitimate concerns.
1) Scope of application
 
The General Business Conditions govern the entire business relationship between
the Customer and the Bank's domestic offices (hereinafter referred to as the
"Bank"). In addition, particular business relations (such as securities
transactions, payment services and savings accounts) are governed by special
conditions, which contain deviations from, or complements to, these General
Business Conditions; they are agreed with the Customer when the account is
opened or an order is given. If the Customer also maintains business relations
with foreign offices, the Bank's lien (No. 14 of these General Business
Conditions) also secures the claims of such foreign offices.
 
(2) Amendments
 
(4) Recipients of disclosed banking affairs
Any amendments of these General Business Conditions and the special conditions
shall be offered to the Customer in text form no later than two months before
their proposed date of entry into force. If the Customer has agreed an
electronic communication channel (e.g., online banking) with the Bank within the
framework of the business relationship, the amendments may also be offered
through this channel. The amendments shall be deemed to have been approved by
the Customer, unless the Customer has indicated disapproval before their
proposed date of entry into force. Upon the offer of such amendments the Bank
shall expressly draw the customer's attention to this implied approval. If the
Customer is offered amendments of special conditions governing payment services
(e.g. General Conditions for Payment Services), the Customer may also terminate
the payment services framework contract (Zahlungsdiensterahmenvertrag) free of
charge with immediate effect before the proposed date of entry into force of the
amendments. Upon the offer of such amendments the Bank shall expressly draw the
customer's attention to this right of termination.
 
The Bank shall disclose details of banking affairs only to its own Customers as
well as to other credit institutions for their own purposes or those of their
customers.
 
3. Liability of the Bank; contributory negligence of the Customer
 
(1) Principles of liability
 
When performing its obligations, the Bank shall be liable for any negligence on
the part of its staff and of those persons whom it may call in for the
performance of its obligations. If the special conditions for particular
business relations or other agreements contain provisions inconsistent herewith,
such provisions shall prevail. In the event that the Customer has contributed to
the occurrence of the loss by any own fault (e.g. by violating the duties to
cooperate as mentioned in No. 11 of these General Business Conditions), the
principles of contributory negligence shall determine the extent to which the
Bank and the Customer shall have to bear the loss.
 
2. Banking secrecy and disclosure of banking affairs
 
(1) Banking secrecy
 
The Bank has the duty to maintain secrecy about any customer-related facts and
evaluations of which it may have knowledge (banking secrecy). The Bank may only
disclose information concerning the Customer if it is legally required to do so
or if the customer has consented thereto or if the Bank is authorized to
disclose banking affairs.
 
(2) Orders passed on to third parties
 
If the contents of an order are such that the Bank typically entrusts a third
party with its further execution, the Bank performs the order by passing it on
to the third party in its own name (order passed on to a third party).This
applies, for example, to obtaining information on banking affairs from other
credit institutions or to the custody and administration of securities in other
countries. In such cases, the liability of the Bank shall be limited to the
careful selection and instruction of the third party.
(2) Disclosure of banking affairs
 
Any disclosure of details of banking affairs comprises statements and comments
of a general nature concerning the economic status, the creditworthiness and
solvency of the Customer; no information shall be disclosed as to amounts of
balances of accounts, of savings deposits, of securities deposits or of other
assets entrusted to the Bank or as to amounts drawn under a credit facility.
 
 
 
 
 















--------------------------------------------------------------------------------




(3) Disturbance of business
 
 
The Bank shall not be liable for any losses caused by force majeure, riot, war
or natural events or due to other occurrences for which the Bank is not
responsible (e.g. strike, lock-out, traffic hold-ups, administrative acts of
domestic or foreign public authorities.
 
 
4. Set-off limitations on the part of the Customer
 
 
The Customer may only set off claims against those of the Bank if the Customer's
claims are undisputed or have been confirmed by a final court decision.
 
 
5. Right of disposal upon the death of the Customer
 
 
Upon the death of the Customer, the Bank may, in order to clarify the right of
disposal, demand the production of a certificate of inheritance, a certificate
of executorship or further documents required for such purpose; any documents in
a foreign language must, if the Bank so requests, be submitted in a German
translation. The Bank may waive the production of a certificate of inheritance
or a certificate of executorship if an official or certified copy of the
testamentary disposition (last will or contract of inheritance) together with
the relevant record of probate proceedings is presented. The Bank may consider
any person designated therein as heir or executor as the entitled person, allow
this person to dispose of any assets and, in particular, make payment or
delivery to this person, thereby discharging its obligations. This shall not
apply if the Bank is aware that the person designated therein is not entitled to
dispose (e.g. following challenge or invalidity of the will) or if this has not
come to the knowledge of the Bank due to its own negligence.
 
 
6. Applicable law and place of jurisdiction for Customers who are
businesspersons or public-law entities
 
 
(1) Applicability of German law
 
 
German law shall apply to the business relationship between the Customer and the
Bank.
 
 
(2) Place of jurisdiction for domestic Customers
 
 
If the Customer is a businessperson and if the business relation in dispute is
attributable to the conducting of such businessperson's trade, the Bank may sue
such Customer before the court having jurisdiction for the Bank's office keeping
the account of such Customer or before any other competent court; the same
applies to legal entities under public law and special funds under public law.
The Bank itself may be sued by such Customers only before the court having
jurisdiction for the Bank's office keeping the account of such Customer.
 
 
(3) Place of jurisdiction for foreign Customers
 
 
The agreement upon the place of jurisdiction shall also apply to Customers who
conduct a comparable trade or business abroad and to foreign institutions which
are comparable with domestic legal entities under public law or a domestic
special fund under public
 
 









